 


 HR 3996 ENR: Surface Transportation Extension Act of 2015, Part II
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 3996 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund, and for other purposes. 
 
 
1.Short title; reconciliation of funds; table of contents 
(a)Short titleThis Act may be cited as the Surface Transportation Extension Act of 2015, Part II.  (b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2016 by amounts apportioned or allocated pursuant to the Surface Transportation Extension Act of 2015, including the amendments made by that Act, for the period beginning on October 1, 2015, and ending on November 20, 2015. 
(c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; reconciliation of funds; table of contents. Title I—Surface Transportation Program Extension Subtitle A—Federal-Aid Highways Sec. 1001. Extension of Federal-aid highway programs. Sec. 1002. Administrative expenses. Subtitle B—Extension of Highway Safety Programs Sec. 1101. Extension of National Highway Traffic Safety Administration highway safety programs. Sec. 1102. Extension of Federal Motor Carrier Safety Administration programs. Sec. 1103. Dingell-Johnson Sport Fish Restoration Act. Subtitle C—Public Transportation Programs Sec. 1201. Formula grants for rural areas. Sec. 1202. Apportionment of appropriations for formula grants. Sec. 1203. Authorizations for public transportation. Sec. 1204. Bus and bus facilities formula grants. Subtitle D—Hazardous Materials Sec. 1301. Authorization of appropriations. Title II—Revenue Provisions Sec. 2001. Extension of Highway Trust Fund expenditure authority. ISurface Transportation Program Extension AFederal-Aid Highways 1001.Extension of Federal-aid highway programs (a)In generalSection 1001(a) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking November 20, 2015 and inserting December 4, 2015. 
(b)Authorization of appropriations 
(1)Highway Trust FundSection 1001(b)(1)(B) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended by striking for the period beginning on October 1, 2015, and ending on November 20, 2015, 51/366 of the total amount and inserting for the period beginning on October 1, 2015, and ending on December 4, 2015, 65/366 of the total amount.  (2)General fundSection 1123(h)(1) of MAP–21 (23 U.S.C. 202 note) is amended by striking and $4,180,328 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $5,327,869 out of the general fund of the Treasury to carry out the program for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(c)Use of funds 
(1)In generalSection 1001(c)(1)(B) of the Highway and Transportation Funding Act of 2014 (128 Stat. 1840) is amended— (A)by striking November 20, 2015, and inserting December 4, 2015,; and 
(B)by striking 51/366 and inserting 65/366.  (2)Obligation ceilingSection 1102 of MAP–21 (23 U.S.C. 104 note) is amended— 
(A)by striking subsection (a)(4) and inserting the following:  (4)$7,134,218,915 for the period beginning on October 1, 2015, and ending on December 4, 2015.; 
(B)in subsection (b)(12) by striking , and for the period beginning on October 1, 2015, and ending on November 20, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 51/366 for that period and inserting , and for the period beginning on October 1, 2015, and ending on December 4, 2015, only in an amount equal to $639,000,000, less any reductions that would have otherwise been required for that year by section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), then multiplied by 65/366 for that period; (C)in subsection (c)— 
(i)in the matter preceding paragraph (1) by striking November 20, 2015 and inserting December 4, 2015; and (ii)in paragraph (2) in the matter preceding subparagraph (A) by striking for the period beginning on October 1, 2015, and ending on November 20, 2015, that is equal to 51/366 of such unobligated balance and inserting for the period beginning on October 1, 2015, and ending on December 4, 2015, that is equal to 65/366 of such unobligated balance; and 
(D)in subsection (f)(1) in the matter preceding subparagraph (A) by striking November 20, 2015 and inserting December 4, 2015. 1002.Administrative expensesSection 1002 of the Highway and Transportation Funding Act of 2014 (128 Stat. 1842) is amended— 
(1)by striking subsection (a)(2) and inserting the following:  (2)$78,142,077 for the period beginning on October 1, 2015, and ending on December 4, 2015.; and 
(2)in subsection (b)(2) by striking and for the period beginning on October 1, 2015, and ending on November 20, 2015, subject to the limitations on administrative expenses for the Federal Highway Administration and Appalachian Regional Commission and inserting and for the period beginning on October 1, 2015, and ending on December 4, 2015, subject to the limitations on administrative expenses for the Federal Highway Administration and Appalachian Regional Commission.  BExtension of Highway Safety Programs 1101.Extension of National Highway Traffic Safety Administration highway safety programs (a)Extension of programs (1)Highway safety programsSection 31101(a)(1)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$41,734,973 for the period beginning on October 1, 2015, and ending on December 4, 2015.. (2)Highway safety research and developmentSection 31101(a)(2)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$20,157,104 for the period beginning on October 1, 2015, and ending on December 4, 2015.. (3)National priority safety programsSection 31101(a)(3)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$48,306,011 for the period beginning on October 1, 2015, and ending on December 4, 2015.. (4)National driver registerSection 31101(a)(4)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015.. (5)High visibility enforcement program (A)Authorization of appropriationsSection 31101(a)(5)(D) of MAP–21 (126 Stat. 733) is amended to read as follows: 
 
(D)$5,150,273 for the period beginning on October 1, 2015, and ending on December 4, 2015.. (B)Law enforcement campaignsSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended— 
(i)in the first sentence by striking November 20, 2015 and inserting December 4, 2015; and (ii)in the second sentence by striking November 20, 2015, and inserting December 4, 2015,. 
(6)Administrative expensesSection 31101(a)(6)(D) of MAP–21 (126 Stat. 733) is amended to read as follows:  (D)$4,528,689 for the period beginning on October 1, 2015, and ending on December 4, 2015.. 
(b)Cooperative research and evaluationSection 403(f)(1) of title 23, United States Code, is amended by striking and $348,361 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $443,989 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on December 4, 2015,. (c)Applicability of title 23Section 31101(c) of MAP–21 (126 Stat. 733) is amended by striking November 20, 2015, and inserting December 4, 2015,. 
1102.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(11) of title 49, United States Code, is amended to read as follows:  (11)$38,715,847 for the period beginning on October 1, 2015, and ending on December 4, 2015.. 
(b)Administrative expensesSection 31104(i)(1)(K) of title 49, United States Code, is amended to read as follows:  (K)$45,997,268 for the period beginning on October 1, 2015, and ending on December 4, 2015.. 
(c)Grant programs 
(1)Commercial driver’s license program improvement grantsSection 4101(c)(1) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $5,327,869 for the period beginning on October 1, 2015, and ending on December 4, 2015. (2)Border enforcement grantsSection 4101(c)(2) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $4,459,016 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $5,683,060 for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(3)Performance and registration information system management grant programSection 4101(c)(3) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015. (4)Commercial vehicle information systems and networks deployment programSection 4101(c)(4) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $3,483,607 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $4,439,891 for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(5)Safety data improvement grantsSection 4101(c)(5) of SAFETEA–LU (119 Stat. 1715) is amended by striking and $418,033 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $532,787 for the period beginning on October 1, 2015, and ending on December 4, 2015. (d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking and up to $2,090,164 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and up to $2,663,934 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking and up to $4,459,016 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and up to $5,683,060 for the period beginning on October 1, 2015, and ending on December 4, 2015,. (f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking and $557,377 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $710,383 to the Federal Motor Carrier Safety Administration for the period beginning on October 1, 2015, and ending on December 4, 2015,. 
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended by striking and $139,344 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $177,596 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 1103.Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) in the matter preceding paragraph (1) by striking November 20, 2015 and inserting December 4, 2015; and (2)in subsection (b)(1)(A) by striking November 20, 2015, and inserting December 4, 2015,. 
CPublic Transportation Programs 
1201.Formula grants for rural areasSection 5311(c)(1) of title 49, United States Code, is amended— (1)in subparagraph (A) by striking and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015,; and 
(2)in subparagraph (B) by striking and $3,483,607 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $4,439,891 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 1202.Apportionment of appropriations for formula grantsSection 5336(h)(1) of title 49, United States Code, is amended by striking and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $5,327,869 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 
1203.Authorizations for public transportation 
(a)Formula grantsSection 5338(a) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $1,197,663,934 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $1,526,434,426 for the period beginning on October 1, 2015, and ending on December 4, 2015; 
(2)in paragraph (2)— (A)in subparagraph (A) by striking and $17,947,541 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $22,874,317 for the period beginning on October 1, 2015, and ending on December 4, 2015,; 
(B)in subparagraph (B) by striking and $1,393,443 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $1,775,956 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (C)in subparagraph (C) by striking and $621,287,295 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $791,836,749 for the period beginning on October 1, 2015, and ending on December 4, 2015,; 
(D)in subparagraph (D) by striking and $35,992,623 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $45,872,951 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (E)in subparagraph (E)— 
(i)by striking and $84,693,443 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $107,942,623 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (ii)by striking and $4,180,328 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $5,327,869 for the period beginning on October 1, 2015, and ending on December 4, 2015,; and 
(iii)by striking and $2,786,885 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $3,551,913 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (F)in subparagraph (F) by striking and $418,033 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $532,787 for the period beginning on October 1, 2015, and ending on December 4, 2015,; 
(G)in subparagraph (G) by striking and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (H)in subparagraph (H) by striking and $536,475 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $683,743 for the period beginning on October 1, 2015, and ending on December 4, 2015,; 
(I)in subparagraph (I) by striking and $301,805,738 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $384,654,372 for the period beginning on October 1, 2015, and ending on December 4, 2015,; (J)in subparagraph (J) by striking and $59,611,475 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $75,975,410 for the period beginning on October 1, 2015, and ending on December 4, 2015,; and 
(K)in subparagraph (K) by striking and $73,281,148 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $93,397,541 for the period beginning on October 1, 2015, and ending on December 4, 2015,. (b)Research, development demonstration and deployment projectsSection 5338(b) of title 49, United States Code, is amended by striking and $9,754,098 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $12,431,694 for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(c)Transit cooperative research programSection 5338(c) of title 49, United States Code, is amended by striking and $975,410 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $1,243,169 for the period beginning on October 1, 2015, and ending on December 4, 2015. (d)Technical assistance and standards developmentSection 5338(d) of title 49, United States Code, is amended by striking and $975,410 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $1,243,169 for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(e)Human resources and trainingSection 5338(e) of title 49, United States Code, is amended by striking and $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015. (f)Capital investment grantsSection 5338(g) of title 49, United States Code, is amended by striking and $265,729,508 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $338,674,863 for the period beginning on October 1, 2015, and ending on December 4, 2015. 
(g)AdministrationSection 5338(h) of title 49, United States Code, is amended— (1)in paragraph (1) by striking and $14,491,803 for the period beginning on October 1, 2015, and ending on November 20, 2015 and inserting and $18,469,945 for the period beginning on October 1, 2015, and ending on December 4, 2015; 
(2)in paragraph (2) by striking and not less than $696,721 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and not less than $887,978 for the period beginning on October 1, 2015, and ending on December 4, 2015,; and (3)in paragraph (3) by striking and not less than $139,344 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and not less than $177,596 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 
1204.Bus and bus facilities formula grantsSection 5339(d)(1) of title 49, United States Code, is amended— (1)by striking and $9,127,049 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $11,632,514 for the period beginning on October 1, 2015, and ending on December 4, 2015,; 
(2)by striking $174,180 for such period and inserting $221,994 for such period; and (3)by striking $69,672 for such period and inserting $88,798 for such period. 
DHazardous Materials 
1301.Authorization of appropriations 
(a)In generalSection 5128(a)(4) of title 49, United States Code, is amended to read as follows:  (4)$7,594,344 for the period beginning on October 1, 2015, and ending on December 4, 2015.. 
(b)Hazardous materials emergency preparedness fundSection 5128(b)(2) of title 49, United States Code, is amended to read as follows:  (2)Fiscal year 2016From the Hazardous Materials Emergency Preparedness Fund established under section 5116(i), the Secretary may expend for the period beginning on October 1, 2015, and ending on December 4, 2015— 
(A)$33,388 to carry out section 5115; (B)$3,871,585 to carry out subsections (a) and (b) of section 5116, of which not less than $2,424,180 shall be available to carry out section 5116(b); 
(C)$26,639 to carry out section 5116(f); (D)$110,997 to publish and distribute the Emergency Response Guidebook under section 5116(i)(3); and 
(E)$177,596 to carry out section 5116(j).. (c)Hazardous materials training grantsSection 5128(c) of title 49, United States Code, is amended by striking and $557,377 for the period beginning on October 1, 2015, and ending on November 20, 2015, and inserting and $710,383 for the period beginning on October 1, 2015, and ending on December 4, 2015,. 
IIRevenue Provisions 
2001.Extension of Highway Trust Fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— (1)by striking November 21, 2015 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting December 5, 2015, and 
(2)by striking Surface Transportation Extension Act of 2015 in subsections (c)(1) and (e)(3) and inserting Surface Transportation Extension Act of 2015, Part II. (b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— 
(1)by striking Surface Transportation Extension Act of 2015 each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2015, Part II, and (2)by striking November 21, 2015 in subsection (d)(2) and inserting December 5, 2015. 
(c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking November 21, 2015 and inserting December 5, 2015.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 